United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS          January 19, 2004
                       FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                           No. 03-60645
                         Summary Calendar



BARBARA MCDONALD,

                                     Plaintiff-Appellant,

versus

UNITED STATES OF AMERICA,

                                     Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                      USDC No. 4:02-CV-82LN
                       --------------------

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Barbara McDonald appeals the summary judgment granted in

favor of the Government on her Federal Tort Claims Act (FTCA)

case, alleging dental malpractice.   Her sole argument on appeal

is that the district court used the wrong standard under

Mississippi law to determine causation.     McDonald does not

challenge on appeal the district court’s conclusion that she

waived any medical malpractice claims other than her allegation


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 03-60645
                               -2-

that she was not given an opportunity to make an informed consent

to the medical procedure, and she also did not challenge the

court’s finding that she failed to establish causation.   These

claims are therefore deemed abandoned.   See Elvis Presley

Enters., Inc. v. Capece, 141 F.3d 188, 193 n.2 (5th Cir. 1998).

     Although the district court did not specifically state that

it was applying the “objective causation” test used under

Mississippi law for medical malpractice claims, the court used

the proper standard and concluded that McDonald had presented no

evidence to show that a reasonable person would have withheld

consent if informed of the risks involved in the procedure.

See Phillips v. Hull, 516 So. 2d 488,493 (Miss. 1987).    The

judgment of the district court is AFFIRMED.